2:19-cv-02199-RMG   Date Filed 07/03/19   Entry Number 1-1   Page 1 of 71




          EXHIBIT A
 2:19-cv-02199-RMG             Date Filed 07/03/19           Entry Number 1-1                  Page 2 of 71


                                                                       Service of Process
                                                                       Transmittal
                                                                       06/04/2019
                                                                       CT Log Number 535609653
TO:     LYNN GOMPPER
        JOHNSON CONTROLS, INC.
        5757 N GREEN BAY AVE
        MILWAUKEE, WI 53209-4408

RE:     Process Served in New Jersey

FOR:    Tyco Fire Products L.P. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  GURBIR S. GREWAL, et al., Pltfs. vs. THE 3M COMPANY, et al., Dfts. // To: Tyco Fire
                                  Products L.P.
DOCUMENT(S) SERVED:               SUMMONS, COMPLAINT, ATTACHMENT(S)
COURT/AGENCY:                     Mercer County - Superior Court, NJ
                                  Case # MERL00095319
NATURE OF ACTION:                 Environmental Litigation
ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, West Trenton, NJ
DATE AND HOUR OF SERVICE:         By Process Server on 06/04/2019 at 13:36
JURISDICTION SERVED :             New Jersey
APPEARANCE OR ANSWER DUE:         Within 35 days from the dale you received this Summons, not counting the date you
                                  received it.
ATTORNEY(S) / SENDER(S):          Gurbir S. Grewal
                                  25 Market Street
                                  PO Box 093
                                  Trenton, NJ 08625
                                  (609) 376-2761
ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/05/2019, Expected Purge Date:
                                  06/10/2019

                                  Image SOP

                                  Email Notification, ELAYNE MOZEN elayne.mozen@jci.com

                                  Email Notification, LYNN GOMPPER lynn.m.gompper@jci.com

SIGNED:                           The Corporation Trust Company
ADDRESS:                          820 Bear Tavern Road
                                  3rd Floor
                                  West Trenton, NJ 08628
TELEPHONE:                        609-538-1818




                                                                       Page 1 of 1 / AS
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
           2:19-cv-02199-RMG                   Date Filed 07/03/19   Entry Number 1-1         Page 3 of 71



Gurbir S. Grewal
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex
25 Market Street; PO Box 093
Trenton, NJ 08625-0093
Tel.: (609) 376-2761
By:    Gwen Farley, Deputy Attorney General
       Gwen.Farley@law.njoag.gov
       Atty. ID #000081999
Attorneys for Plaintiffs

Leonard Z. Raufmann
 Atty. ID #045731994
 izk@njlawfirm.com
COHN LIFLAND PEARLMAN
 HERRMANN & KNOPF LLP
Park 80 West - Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel.: (201) 845-9600
Special Counsel to the Attorney General

GURBIR S. GREWAL, ATTORNEY                                    SUPERIOR COURT OF NEW JERSEY
GENERAL OF THE STATE OF NEW JERSEY;                           LAW DIVISION: MERCER COUNTY
NEW JERSEY DEPARTMENT OF                                      DOCKET NO.: MER-L-000953-19
ENVIRONMENTAL PROTECTION; and PAUL
R. RODRIGUEZ, ACTING DIRECTOR OF                                                   Civil Action
THE NEW JERSEY DIVISION OF
CONSUMER AFFAIRS,                                                                SUMMONS
                                           Plaintijf(s),
            V.


THE 3M COMPANY; TYCO FIRE PRODUCTS
LP; CHEMGUARD, INC.; BUCKEYE FIRE
EQUIPMENT COMPANY; KIDDE-FENWAL,
INC.; NATIONAL FOAM, INC.; E.I. DUPONT
DE NEMOURS & COMPANY; THE
CHEMOURS COMPANY; and “ABC
CORPORATIONS” 1-10 (Names Fictitious),
                                           Defendant(s).

FROM THE STATE OF NEW JERSEY, To The Defendant(s) Named Above:
         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey, The
complaint attached to this summons stales the basis for this lawsuit. If you dispute this complaint, you or your attorney
must file a written answer or motion and proof of service with the deputy clerk of the Superior Court in the county listed
above within 35 days from the dale you received this sunuiions, not counting the date you received it. (A directoiy of
the addresses of each deputy clerk of the Superior Court is available in the Civil Division Management Office in the

Revised 11/17/2014, CN 10792.Eiiglish (Appendix XII-A)
          2:19-cv-02199-RMG                   Date Filed 07/03/19   Entry Number 1-1          Page 4 of 71



county listed above and online at http://w\vw.iudiciarv.state.ni.us/Dro se/10153 deDtvcIerklawref.pdf.') If the complaint
is one in foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the
Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the
Treasurer, State of New Jersey and a completed Case Information Statement (available from the deputy clerk of the
Superior Court) must accompany your answer or motion when it is filed, You must also send a copy of your answer
or motion to plaintiffs attorney whose name and address appear above, or to plaintiff, if no attorney is named above. A
telephone call will not protect your rights; you must file and serve a written answer or motion (with fee of SI 75.00 and
completed Case Information Statement) if you want the court to hear your defense.
         If you do not file and serve a wriuen answer or motion within 35 days, the court may enter a judgment against
you for the relief plaintiff demands, plus interest and costs of suit. If judgment is entered against you, the Sheriff may
seize your money, wages or property to pay all or part of the judgment.

         If you cannot afford an attorney, you may call the Legal Services office in the county where you live or the
Legal Services of New Jersey Statewide Hotline at I-888-LSNJ-LAW (1-888-576-5529). If you do not have an
attorney and are not eligible for free legal assistance, you may obtain a referral to an attorney by calling one of the
Lawyer Referral Services. A directory with contact information for local Legal Services Offices and Lawyer Refenal
Seiwices is available in the Civil Division Management Office in the county listed above and online at
http:/Avww.iudiciarv.state.ni.us/prose/10153 deptvclerklawref.pdf.

Dated:         May 15,2019                                   /s Michelle M. Smith. Esq.
                                                             Clerk of the Superior Court
Name of Defendant to be served:                               Tyco Fire Products LP
Address of Defendant to be served;                            c/o The Corporation Trust Company
                                                              820 Bear Tavern Road
                                                              West Trenton. NJ 08628




Revised 11/17/2014. CN 10792-Engiish (Appendix XII-A)
     2:19-cv-02199-RMG   Date Filed 07/03/19   Entry Number 1-1   Page 5 of 71




Gurbir S. Grewal
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex
25 Market Street; PO Box 093
Trenton, NJ 08625-0093
Tel.: (609) 376-2761
By: Gwen Farley, Deputy Attorney General
     Gwen.FarleyOlaw.njoag.gov
     Atty. ID #000081999
Attorneys for Plaintiffs

Leonard Z. Kaufmann
  Atty. ID #045731994
  lzk@njlawfirm.com
COHN LIFLAND PEARLMAN
  HERRMANN & KNOPF LLP
Park 80 West    Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
Tel.: (201) 845-9600
Special Counsel to the Attorney General

                                           SUPERIOR COURT OF NEW JERSEY
GURBIR S. GREWAL, ATTORNEY                 LAW DIVISION
GENERAL OF THE STATE OF NEW
JERSEY; NEW JERSEY DEPARTMENT              MERCER COUNTY
OF ENVIRONMENTAL PROTECTION;
and PAUL R. RODRIGUEZ, ACTING              DOCKET NO.
DIRECTOR OF THE NEW JERSEY
DIVISION OF CONSUMER AFFAIRS,

             Plaintiffs,                               CIVIL ACTION

V.

                                               COMPLAINT AND JURY TRIAL
THE 3M COMPANY; TYCO FIRE
                                                        DEMAND
PRODUCTS LP; CHEMGUARD, INC.;
BUCKEYE FIRE EQUIPMENT COMPANY;
KIDDE-FENWAL, INC.; NATIONAL-
FOAM, INC.; E.I. DUPONT DE
NEMOURS & COMPANY; THE CHEMOURS
COMPANY; and "ABC CORPORATIONS"
1-10 (Names Fictitious),

             Defendants.
  2:19-cv-02199-RMG          Date Filed 07/03/19        Entry Number 1-1         Page 6 of 71




       Plaintiffs, Gurbir S. Grewal, Attorney General of New Jersey

(the        "Attorney      General"),       the         New     Jersey       Department         of

Environmental Protection ("NJDEP"), and Paul R. Rodriguez, Acting

Director       of    the    New     Jersey           Division      of      Consumer       Affairs

("Director")         (collectively,        "Plaintiffs")             file    this       Complaint

against the above-named defendants                     ("Defendants"), and allege as

follows:

                               STATEMENT OF THE CASE

       1.      NJDEP     brings     this     civil         action       against      Defendants

pursuant to the common law of New Jersey for injuries to natural

resources of the State of New Jersey                        ("New Jersey" or "State"),

including groundwater, surface water, sediments, soils, and biota,

as a result of releases of perfluorooctane sulfonic acid ("PFOS")

and perfluorooctanoic acid                ("PFOA")         into the environment due to

the use, handling, and storage of Defendants' aqueous film-forming

foam    ("AFFF")        products.         PFOS       and    PFOA     are    two    persistent,

bioaccumulative, and toxic substances within the class of man-made

chemicals Renown as per- and polyfluoroalkyl substances                                 ("PFAS").

Defendants'         AFFF    products       were        used     at      various         locations

throughout New Jersey,              causing widespread contamination of the

State's natural resources with PFOS and PFOA.

       2.      Additionally,        the    Attorney         General        and    the    Director

bring this action against Defendants pursuant to the New Jersey

Consumer Fraud Act, N.J.S.A. 56:8-1 to -210 (the "CFA"), based on

                                                 2
     2:19-cv-02199-RMG           Date Filed 07/03/19     Entry Number 1-1    Page 7 of 71




Defendants'          deceptive         and     fraudulent      business      practices         in

connection with their advertisement, offer for sale, and sale of

AFFF        to     New    Jersey       State      government         entities,        counties,

municipalities,           and local          fire departments.          Affected entities

include          county   fire    training academies           as    well   as   potentially

hundreds of local fire departments that purchased and used these

products in their performance of important public services,                                   but

were deceived by Defendants about the risks posed by AFFF,                                    and

have been left to deal with the consequences.                        The Attorney General

and    the        Director     are     thus    seeking      civil    penalties        based    on

Defendants' conduct, as well as restitution for these entities.

       3.         AFFF is a product used to fight fuel and other flammable

liquid fires.             When the AFFF concentrate is mixed with water,                        a

foam solution is formed.                The foam is sprayed onto fire to produce

an    aqueous        film,     which     blocks       the   fire's    supply     of     oxygen,

generates a cooling effect,                   creates an evaporation barrier,                 and

prevents re-ignition.

       4.         Defendants designed,           manufactured,        marketed,       and sold

AFFF throughout the United States, including in New Jersey.                               These

AFFF products contained PFOS, PFOA, and/or their precursors (i.e.,

substances that break down in the environment into PFOS or PFOA).

When used, the AFFF products thus released PFOS and PFOA into the

environment.              At     all     times        relevant.      Defendants       together




                                                  3
   2:19-cv-02199-RMG              Date Filed 07/03/19         Entry Number 1-1    Page 8 of 71




controlled all, or substantially all, of the market in New Jersey

for AFFF products.

        5.      PFOS        and     PFOA    present       a    significant       threat     to    New

Jersey's       environment           and    residents.           They are mobile,          persist

indefinitely           in     the       environment,          bioaccumulate       in    individual

organisms and humans, and biomagnify up the food chain.                                    PFOS and

PFOA are also associated with a laundry list of adverse health

effects        in     humans.            PFOS   is       associated     with      immune       system

suppression, including decreases in antibody responses to vaccines

and increases in risk of-childhood infections.                             PFOA is associated

with,        among     other        things,     high      cholesterol,         increased        liver

enzymes, pregnancy-induced hypertension, and testicular and kidney

cancer.

        6.      Confronted with PFOS and PFOA contamination. New Jersey

has acted to regulate these contaminants of emerging concern.                                      On

March 13,           2019,    NJDEP established interim specific groundwater

criteria for PFOS and PFOA of 10 parts per trillion ("ppt").                                       In

addition.           NJDEP         has      proposed        rules      establishing         maximum

contaminant levels and groundwater quality standards for PFOS of

13 ppt and for PFOA of 14 ppt.

        7.      Since the creation of AFFF in the 1960s, Defendants have

sold their AFFF products to military and industrial facilities,

airports,           firefighting           training           academies,    and        local     fire

departments          in New Jersey and elsewhere.                       These entities used

                                                     4
    2:19-cv-02199-RMG    Date Filed 07/03/19    Entry Number 1-1      Page 9 of 71




Defendants' AFFF products as they were intended to be used and in

a   foreseeable manner,        which introduced      PFOS and PFOA into              the

environment and contaminated New Jersey's natural resources.                          As

a   reference,   a    single   firefighting training event              can    release

thousands of gallons of foam-laced water into the environment.

      8.    Defendants were fully aware,           for decades, of the toxic

nature of PFOS and PFOA and the harmful and negative impact these

substances have on the environment,              wildlife,       and human health.

Nevertheless,    they    continued      to    manufacture,       market,      and   sell

their AFFF products in New Jersey and elsewhere, and concealed the

threat associated with use of their products.

      9.    Investigation       of    AFFF-related     contamination           in    New

Jersey is ongoing.        Presently,     sites identified with PFOS and/or

PFOA contamination attributable to AFFF include several military

facilities, such as Joint Base McGuire-Dix-Lakehurst in Burlington

and Ocean Counties        ("JB MDL"),        Naval Weapons       Station Earle        in

Monmouth County, and the Naval Air Warfare Center in Trenton, as

well as a research        facility and airport,            the    Federal Aviation

Administration       William J.      Hughes    Technical     Center    in     Atlantic

County ("FAA Technical Center").              As investigation continues,             it

is expected that widespread contamination from use, handling, and

storage of AFFF products will be uncovered in New Jersey.

      10.   Accordingly, this action seeks to require Defendants to

pay all costs necessary to fully investigate the various locations

                                         5
     2:19-cv-02199-RMG     Date Filed 07/03/19    Entry Number 1-1     Page 10 of 71




throughout New Jersey where their AFFF products were transported,

stored, used, handled, released, spilled, and/or disposed, as well

as all areas affected by their AFFF.

        11.    Likewise, this action seeks to require Defendants to pay

all costs necessary to investigate, remediate, assess, and restore

the sites in New Jersey where their AFFF was transported, stored,

used, handled, released, spilled, and/or disposed, as well as all

of    the     off-site    areas   and   natural       resources      that    have     been

contaminated by their AFFF.

        12.    Further,    in     addition       to   the    resources       needed     to

remediate AFFF-related contamination, the New Jersey governmental

entities that purchased these products are now forced to spend

additional money to properly dispose of AFFF stockpiles.                            These

costs are       rightfully borne by Defendants,              and are        thus   sought

through this action, as well.

       13.     Finally,    Plaintiffs     also        seek   from    Defendants        all

damages that Plaintiffs are entitled to recover, including damages

for injuries to all of the State's natural resources,                          property

damages to State and local government-owned properties, economic

damages,      restitution and disgorgement of Defendants'                    ill-gotten

profits, punitive damages, and all other damages, fees, costs, and

equitable relief to which they may be entitled.

                                    THE PARTIES

       14 .    NJDEP is a principal department within the Executive

                                          6
  2:19-cv-02199-RMG             Date Filed 07/03/19    Entry Number 1-1        Page 11 of 71




Branch of        the    State      government.         Under    the        leadership of         the

Commissioner, it is vested with the authority to conserve natural

resources, protect the environment, prevent pollution, and protect

the public health and safety.                  N.J.S.A.       13:lD-9; N.J.S.A.               58:10-

23.11b/ N.J.S.A. 58:10A-3.

        15.     The    State      is    the   trustee,       for      the    benefit      of     its

citizens, of all natural resources within its jurisdiction.                                   NJDEP

is vested with the authority to protect this public trust and to

seek compensation for any injury to the natural resources of this

State.        N.J.S.A. 58:10-23.11a.            In addition, the State may act in

its     parens    patriae         capacity     to     protect        the     State's     "quasi­

sovereign"       interests,        including its interest in the health and

well-being       of     its    residents      and     the    integrity       of   its    natural

resources .      NJDEP brings this case in its trustee, parens patriae,

and regulatory (police power) capacities.

        16.     Plaintiff Attorney General is the chief law enforcement

officer and chief legal officer of the State, and is charged with.

among    other        things,     the    responsibility         of     enforcing        the    CFA.

Plaintiff        Director         is    charged       with     the      responsibility           of

administering the CFA on behalf of the Attorney General.

        17.     Defendant        The    3M    Company        ("3M")     IS    a   corporation

organized and existing under the laws of the State of Delaware,

with its principal place of business located at 3M Center,                                      St.

Paul,    Minnesota 55144-1000.                On information and belief,                  3M has

                                                7
  2:19-cv-02199-RMG          Date Filed 07/03/19          Entry Number 1-1     Page 12 of 71




designed,       manufactured,          .marketed,            and     sold     AFFF      products

containing          PFOS,    PFOA,      and/or        their        precursors        that     were

transported,          stored,     handled,      used,        released,       spilled,       and/or

disposed in New Jersey.                Based on a preliminary survey of local

fire departments in New Jersey, at least 80 local fire departments

maintain stockpiles of 3M's AFFF products,                          totaling thousands of

gallons of stockpiled AFFF containing PFOS,                            PFOA,    and/or their

precursors.

        18.    Defendant Tyco Fire Products LP                      ("Tyco")    is a limited

partnership organized under the laws of the State of Delaware,

with its principal place of business located at One Stanton Street,

Marinette, Wisconsin 54143-2542.                     On information and belief, Tyco

manufactures the Ansul brand of products and is the successor-in-

interest       to    Ansul      Company    (collectively,             "Tyco/Ansul").            On

information         and belief,       Tyco/Ansul           has    designed,    manufactured.

marketed,      and sold AFFF products containing PFOS,                          PFOA,       and/or

their precursors            that were transported,                 stored,    used,     handled.

released, spilled, and/or disposed in New Jersey.

        19.    Defendant Chemguard, Inc. ("Chemguard") is a corporation

organized under the laws of the State of Texas, with its principal

place     of   business         located   at        One    Stanton     Street,       Marinette,

Wisconsin 54143-2542.                On information and belief,                Chemguard has

designed,       manufactured,           marketed,           and     sold      AFFF     products

containing          PFOS,    PFOA,     and/or        their       precursors,      and/or       has

                                                8
  2:19-cv-02199-RMG          Date Filed 07/03/19   Entry Number 1-1        Page 13 of 71




supplied the materials               to manufacture AFFF products containing

PFOS,     PFOA,     and/or     their     precursors,       that    were      transported,

stored, used, handled,           released,       spilled, and/or disposed in New

Jersey.

        20.   Defendant Buckeye Fire Equipment Company ("Buckeye") is

a corporation organized under the laws of the State of Ohio, with

its principal place of business located at 110 Kings Road, Kings

Mountain, North Carolina 28086.              Oh information and belief. Buckeye

has     designed,    manufactured,         marketed,       and    sold    AFFF    products

containing        PFOS,      PFOA,      and/or     their     precursors        that     were

transported,        stored,     used,     handled,     released,       spilled,       and/or

disposed in New Jersey.

        21.   Defendant       Kidde-Fenwal,        Inc.      ("Kidde-Fenwal")          is     a

corporation organized under the laws of the State of Delaware,

with its principal place of business                      located at One         Financial

Plaza,    Hartford,       Connecticut 06101.          On information and belief,

Kidde-Fenwal is the successor-in-interest to Kidde Fire Fighting,

Inc.    (f/k/a Chubb National Foam, Inc. f/k/a National Foam System,

Inc.)     (collectively,        "Kidde/Kidde       Fire").        On     information        and

belief, Kidde/Kidde Fire has designed, manufactured, marketed, and

sold AFFF products containing PFOS, PFOA, and/or their precursors

that were transported,           stored, used, handled,            released,      spilled.

and/or disposed in New Jersey.               Among other things,            in or around

2004 and 2005, Kidde/Kidde Fire sold tens of thousands of gallons

                                             9
  2:19-cv-02199-RMG       Date Filed 07/03/19    Entry Number 1-1    Page 14 of 71




of its AFFF products to New Jersey State entities, which in turn

were distributed to counties and local fire departments for storage

and use.

     22.     Defendant National         Foam,    Inc.    {"National    Foam")   is a

corporation organized under the laws of the State of Delaware,

with its principal place of business located at 141 Junny Road,

Angier, North Carolina 27501.            On information and belief. National

Foam manufactures the Angus brand of products and is the successor-

in-interest        to   Angus   Fire    Armour     Corporation       (collectively.

"National Foam/Angus Fire").            On information and belief, National

Foam/Angus     Fire has designed,         manufactured,      marlceted,    and sold

AFFF products containing PFOS, PFOA, and/or their precursors that

were transported, stored, used, handled, released, spilled, and/or

disposed in New Jersey.

     23.     Defendant E.I. du Pont de Nemours & Company ("DuPont")

is a corporation organized under the laws of the State of Delaware,

with its principal place of business located at 974 Centre Road,

Wilmington, Delaware 19805.            On information and belief, DuPont has

designed,      manufactured,       marketed,       and     sold     AFFF   products

containing PFOS,        PFOA,   and/or their precursors,            and/or supplied

the materials to manufacture AFFF products containing PFOS, PFOA,

and/or     their    precursors,    that   were     transported,      stored,    used.

handled, released, spilled, and/or disposed in New Jersey.




                                          10
  2:19-cv-02199-RMG             Date Filed 07/03/19   Entry Number 1-1     Page 15 of 71




        24 .   Defendant The Chemours Company ("Chemours") is a limited

liability      company          organized     under    the   laws    of    the     State   of

Delaware,      with its principal place of business located at 1007

Market Street,           P.O.    Box 2047,     Wilmington,      Delaware,        19899.    In

2015,     DuPont    spun        off   its    performance      chemicals      business      to

Chemours,       along       with      vast     environmental        liabilities.           On

information        and     belief,      Chemours ' has       designed,     manufactured,

marketed,      and sold AFFF products containing PFOS,                      PFOA,     and/or

their precursors           that were         transported,     stored,     used,    handled.

released, spilled, and/or disposed in New Jersey.

        25.    Defendants represent all or substantially all of the New

Jersey market for AFFF products.

                                AFFECTED NATURAL RESOURCES

        26.    The "natural resources" of this State are all land, fish,

shellfish, wildlife, biota, air, water, and other such resources

owned, managed, held in trust or otherwise controlled by the State.

N.J.S.A. 58:10-23.lib.

        27.    The natural resources of this State include the "waters

of the State," which are the ocean and its estuaries, all springs,

streams and bodies of surface or groundwater, whether natural or

artificial, within the boundaries of this State or subject to its

jurisdiction.        N.J.S.A. 58:10A-3(t).

        28.    For purposes of           this Complaint,        natural     resources of

this State do not include those natural resources on or underlying

                                               11
     2:19-cv-02199-RMG       Date Filed 07/03/19       Entry Number 1-1       Page 16 of 71




federally-owned property, such as military facilities.                                   Likewise,

through this Complaint, NJDEP is not seeking relief at the Chemours

and/or DuPont facilities at Chambers Works, Parlin, Pompton Lakes

or    Repauno,      which    are    the    subject         of   separate,      site-specific

litigation.

        29.   New    Jersey's       habitats         and    ecosystems—lakes,              rivers,

forests,      wetlands,           agricultural         lands,        coastal         estuaries.

pinelands, and grasslands—are some of the most threatened in the

nation.       They     are    vulnerable         to    pollution,        degradation,          and

destruction         from    the    discharge          of    hazardous       substances         and

pollutants.

        30.   PFOS and PFOA attributable to AFFF have been found in

groundwater,        surface water,         sediments,           soils,   biota,          and other

natural resources around presently identified sites where AFFF was

transported,        stored,       used,    handled,         released,       spilled         and/or

disposed.     Further AFFF-related contamination to natural resources

will be uncovered as investigation continues.

        31.   These natural resources have intrinsic                        (i . e . ,    inherent

existence) values.           The current and future residents of New Jersey

have a right to a clean environment.

                                      Groundwater

        32.   Groundwater—that            is,    water      that    exists       beneath       the

Earth's surface—is an extremely important natural resource for the

people of New Jersey.              More than half of New Jersey's population

                                                12
  2:19-cv-02199-RMG          Date Filed 07/03/19    Entry Number 1-1         Page 17 of 71




obtains drinking water from groundwater sources, and more than 900

million gallons of water per day are used for that purpose.

       33..   Private wells, which provide access to groundwater, are

used     in     residential        communities           surrounding         military        and

industrial        facilities,       airports,        and     firefighting           training

academies       where    AFFF was      transported,         stored,     used,     released.

spilled and/or          disposed.       Wells      are    used   for    drinking        water.

irrigation, and filling swimming pools, among other things.

       34.    Further, not only does groundwater serve as a source of

potable water,         it also serves as an integral part of the State's

ecosystem.           Groundwater       provides      base     flow      to     streams       and

influences surface water quality, wetland ecological conditions,

and the health of the aquatic ecosystem.

       35.    Groundwater also provides cycling and nutrient movement

within and among the State's bodies of water and wetlands, prevents

salt    water    intrusion,       provides       ground     stabilization,         prevents

sinkholes,       and    helps     to   maintain          critical      water     levels       in

freshwater wetlands.

       36.    Groundwater and the other natural resources of the State

are unique resources that help sustain the State's economy.

       37.    AFFF      is   a    significant        source      of     PFOS      and     PFOA

contamination in groundwater.

       38 .   Investigations at military facilities in New Jersey have

revealed elevated levels of PFOS and PFOA in groundwater at and

                                            13
  2:19-cv-02199-RMG        Date Filed 07/03/19       Entry Number 1-1         Page 18 of 71




surrounding those facilities, which include JB MDL, Naval Weapons

Station Earle,       and the Naval Air Warfare Center.                            Groundwater

surrounding    these      facilities       is     used     for,    among other         things.

private wells supplying drinking water.

     39.     Investigations        at    the      FAA Technical Center have also

revealed     significant          AFFF-related         groundwater            contamination.

Groundwater samples collected in a former firefighting training

area included concentrations of PFOS up to 95,000 ppt and PFOA up

to 41,000 ppt.         The Atlantic City Municipal Utilities Authority

("ACMUA")    maintains       production           wells    on     FAA    Technical         Center

property, which have been impacted by this contamination.

     40.     Investigation          of      AFFF-related                contamination          in

groundwater in New Jersey is ongoing.

                                    Surface Water

     41.     Surface waters are a critical ecological resource of New

Jersey.     New Jersey's surface water—which includes all water in

the State's lakes,         streams,      and wetlands—is a primary source of

drinking     water   in     the    State.          Nearly        half    of    New    Jersey's

population obtains its drinking water from surface water sources,

and approximately 850 million gallons of surface water per day is

used for that purpose.

     42.     Surface      water    in    New      Jersey    is    also     used      for   other

commercial    and    industrial         purposes,         such as       cooling water and

electrical    generation,         boating,        fishing,       and transportation of

                                             14
  2:19-cv-02199-RMG        Date Filed 07/03/19   Entry Number 1-1        Page 19 of 71




goods and services.

       43.     The tourism and recreation industries, which are vital

to the State's economy, are dependent on clean waters and beaches.

       44 .    Significant PFOS and PFOA contamination attributable to

AFFF     has    been    found   in   surface     water    used     for     fishing       and

recreation, as well as for drinking water supplies.

       45.     In 2018, NJDEP released a study of 11 waterways in New

Jersey        concerning    PFAS,    titled      Investigation       of      Levels       of

Perfluorinated Compounds in New Jersey Fish,                     Surface Water,          and

Sediment       ("2018 Waterways Study").           Three surface water bodies

surrounding       and    receiving    drainage     from    JB     MDL—specifically.

Little Pine Lake, Mirror Lake, and Pine Lake—were included in the

2018 Waterways Study.           The results of the study showed significant

injuries.        Little Pine Lake,      Mirror Lake,      and Pine Lake had the

highest concentrations of total PFAS               (up to 279.5 ppt)             and PFOS

(up to 102 ppt) in the study.

       46.     Additionally,      AFFF-related     contamination           has    reached

surface water bodies serving as drinking water supplies.                          Surface

water reservoirs         that are    the drinking water supplies                 for     the

ACMUA,    for example,      have numerous PFAS,          and elevated levels of

PFOS and PFOA.

       47 .    Investigation of AFFF-related contamination in surface

water is ongoing.




                                          15
     2:19-cv-02199-RMG     Date Filed 07/03/19   Entry Number 1-1     Page 20 of 71




                                 Sediments and Soils

        48 .   New Jersey's land and aquatic resources are comprised of

unique and complex ecosystems.

        49.    Sediments    and soils      are   a   critical    component    of New

Jersey ecological resources.

        50.    Sediments    and soils      can   sustain   a    wide diversity of

plants and animals that are essential in a healthy ecosystem.                    They

provide a living substrate for submerged and emergent flora and

support diverse invertebrate species, wading birds, and fish and

shellfish populations.

       51.     Sediments and soils serve as a long-term reservoir of

PFAS, where PFAS are stored and released over time, impacting biota

and increasing PFAS concentration in fish tissue and wildlife.

       52 .    PFOS contamination attributable to AFFF has been found

in     sediments.          The    2018    Waterways     Study        found   elevated

concentrations of PFOS sediments in Little Pine Lake, Mirror Lake,

and Pine Lake.           PFOS    in   sediments,     as well    as   surface water.

increases PFOS concentrations in fish.

       53.     Investigation of AFFF-related contamination in sediments

and soils in New Jersey is ongoing.

                                         Biota

       54 .    Biota,   including the flora and fauna of the State,                   are

critical ecological resources.              New Jersey is home to more than

2,000 plant species, which include entire communities of rare flora

                                           16
  2:19-cv-02199-RMG      Date Filed 07/03/19    Entry Number 1-1    Page 21 of 71




that cannot be found anywhere else in the world.                 Approximately 15

percent of the native plant species in New Jersey,                      however,    are

now at risk of extinction.              with a total of 331 vascular plant

species lists as endangered and an additional 32 that have already

been extirpated.

     55.     New Jersey wildlife includes approximately 900 species,

including 90 mammal species,              79 reptile and amphibian species,

more than 400 fish species, and approximately 325'Species of birds.

Approximately 1.5 million shorebirds and as many as 80,000 raptors

make migratory stopovers in the State each year.

     56.     At least 17 percent of New Jersey's native vertebrate

species and 24 percent of its native invertebrate species are at

risk of extinction.             Several   threatened and endangered              raptor

species have difficulty breeding because of the bioaccumulation of

toxic compounds.

     57.     New   Jersey's       biodiversity       provides       a    wealth      of

ecological,    social,    and economic goods and services that are an

integral part of the ecological infrastructure for all cultural

and economic activity in the State.

     58.     Contamination from the discharge of hazardous substances

and pollutants is one of the major causes of biodiversity loss.

     59.     Natural     resource       injuries   to   biota      in    New     Jersey

negatively     impact     not    only     the   individual      species        directly

involved, but the capacity of the injured ecosystems to regenerate

                                          17
  2:19-cv-02199-RMG             Date Filed 07/03/19        Entry Number 1-1           Page 22 of 71




and sustain such life into the future.

        60.     AFFF-related contamination has prompted NJDEP to issue

consumption advisories for various species of fish.                                        Through the

2018     Waterways        Study,       consumption          advisories          were       issued     for

yellow perch,           largemouth          bass,        pumpkinseed,         American       eel,     and

bluegill sunfish in Little Pine Lake, Mirror Lake, and Pine Lake,

based     on      concentrations             of      PFOS        in     fish     tissue.            PFOS

concentrations in species at some locations was severe enough that

NJDEP issued consumption advisories for the general population of

once per year           (i. e. ,    only one meal consisting of such fish, over

the course of a year) .              For sensitive subpopulations (e.g. infants,

children, pregnant women, and nursing mothers) , NJDEP issued "Do

Not Eat" advisories for certain species (i. e., no meals at all).

        61.     Investigation of AFFF-related contamination in biota in

New Jersey is ongoing.

                                      FACTUAL ALLEGATIONS

        62.     AFFF     is     a   fire     suppressing          foam       used     to    extinguish

flammable liquid fires, including jet-fuel fires, aviation-related

fires,        hangar    fires,        ship    fires,        and       chemical      fires,     and     is

routinely        used      to       train    firefighters              and     test     firefighting

equipment.

        63.     AFFF     contains           PFAS,        which        are    highly        fluorinated

synthetic chemical compounds that include carbon chains containing

at least one carbon atom on which all hydrogen atoms are replaced

                                                    18
  2:19-cv-02199-RMG    Date Filed 07/03/19    Entry Number 1-1   Page 23 of 71




by fluorine atoms.      The PFAS family includes PFOS and PFOA.

      64.    3M's AFFF products,      created using an electrochemical

fluorination     process,   contain    PFOS       and   PFOA.    The   remaining

Defendants' AFFF products, created using a telomerization process,

contain or break down into PFOA.              Upon information and belief.

AFFF manufactured by Defendants other than 3M is a fungible product

and lacks traits that would make it possible to identify the

product as being manufactured, distributed, or sold by a particular

Defendant.      Due to this fungibility, it may not be possible to

identify the original manufacturer of the AFFF released at any

particular site.      Any inability of the Plaintiffs to identify the

original manufacturer of the specific AFFF products released into

the   State's    natural    resources        in    particular    instances       at

particular sites is a result of the fungibility of the products,

and not as a result of any action or inaction by the Plaintiffs.

      65.    When used as intended during a firefighting event or

training exercise, AFFF can cause hundreds, if not thousands, of

gallons of foamy water laced with PFOS and/or PFOA to enter the

environment in a variety of ways, including, but not limited to,

through surface water and groundwater.

      66.    Defendants advertised, offered for sale, and sold AFFF

to the military as well as State government entities, counties,

municipalities, local fire departments, and/or other governmental

entities and quasi-governmental entities for use in New Jersey.

                                      19
  2:19-cv-02199-RMG              Date Filed 07/03/19   Entry Number 1-1     Page 24 of 71




      PFOS and/or PFOA Released from Defendants' AFFF Products
             Harm New Jersey's Environment and Wildlife

        67.      PFOS and PFOA have characteristics that have resulted in

their     extensive            and    persistent     contamination     of    New    Jersey's

natural resources.

        68.      PFOS and PFOA are Mobile.                 Once    introduced into the

environment,            PFOS    and    PFOA quickly spread because            they easily

dissolve in water and, thus, reach numerous water systems within

the State.

        69.      PFOS and PFOA are Persistent.               PFOS and PFOA persist in

the   environment              indefinitely    because     their    multiple       fluorine-

carbon         bonds,    which       are   exceptionally     strong    and    stable,       are

resistant to metabolic and environmental degradation processes.

        70.      PFOS and PFOA Bioaccumulate and Biomagnify.                         Because

PFOS and PFOA are very slowly excreted from individual organisms,

ongoing low level exposure results in a build-up in body burden

(i.e., levels of PFOS and PFOA remaining within the body).                              They

also biomagnify,               meaning their concentration            in organic tissue

increases as they are consumed up the food chain.

        71.      PFOS and PFOA are toxic.              They cause adverse impacts to

the environment and animal and human health.

      PFOS and/or PFOA Released from Defendants' AFFF Products
                     Harm New Jersey's Residents

        72 .     PFOS and PFOA are associated with a variety of adverse

health effects in humans.

                                                20
     2:19-cv-02199-RMG           Date Filed 07/03/19      Entry Number 1-1    Page 25 of 71




        73.      PFOS    exposure       is    associated       with    increases     in   serum

lipids (i.e./ high cholesterol), decreases in antibody response to

vaccines,        increases in risk of childhood infections, and adverse

reproductive            and   developmental          effects,       including      pregnancy-

induced hypertension and preeclampsia.

        74 .     PFOA exposure          is    associated with          increases     in   serum

lipids         and     certain     liver     enzymes       (indicating       liver   damage),

decreases         in    antibody      response       to    vaccines,     pregnancy-induced

hypertension            and      preeclampsia,            decreased     birthweight,          and

testicular and kidney cancer.

        75.      Fetuses      and     newborns       are    particularly       sensitive       to

PFOS's and PFOA's toxicity.                    Further,      exposures to newborns are

higher         (compared to other subpopulations)                   through breastmilk or

prepared formula when drinking water is contaminated with PFOS

and/or PFOA.

         Defendants' History of Manufacturing and Selling AFFF

       76.       3M began to produce PFOS and PFOA by electrochemical

fluorination in the 1940s.                   In the 1960s, 3M used its fluorination

process to develop AFFF.

       77 .      3M manufactured, marketed, and sold AFFF from the 1960s

to    the      early     2000s.        National      Foam     and     Tyco/Ansul     began    to

manufacture, market, and sell AFFF in the 1970s.                             Angus Fire and

Chemguard began to manufacture, market, and sell AFFF in the 1990s.




                                                21
  2:19-cv-02199-RMG          Date Filed 07/03/19         Entry Number 1-1     Page 26 of 71




Buckeye began to manufacture, market, and sell AFFF in the 2000s.

DuPont and Chemours also manufacture, market, and sell AFFF.

     78.     From     the      1960s     through           2001,        the   United       States

Department    of     Defense      purchased          AFFF      exclusively         from    3M    and

Tyco/Ansul.

     79.     In 2000, 3M announced it was phasing out its manufacture

of PFOS, PFOA, and related products, including AFFF.                                 3M,   in its

press release announcing the phase out.                             stated "our products are

safe," and that 3M's decision was "based on                              [its] principles of

responsible environmental management."                               3M further     stated that

"the presence of these materials at                       []   very low levels does not

pose a human health or environmental risk."                                In communications

with EPA at that time, 3M also stated that it had "concluded that

     .   other business opportunities were more deserving of the
                                                               tt
company's energies and attention .                   .

     80.     After     3M      exited     the        AFFF           market,   the     remaining

Defendants continued to manufacture and sell AFFF that contained

PFOA and/or its precursors.               More recently.                Defendants still in

the AFFF market have moved to short-chain PFAS-based products.

     81.     Defendants         knew     their           customers        warehoused        large

stockpiles    of     AFFF.       In    fact.        Defendants          marketed    their       AFFF

products by touting its shelf-life.                       Even after Defendants fully

understood the toxicity of PFOS and PFOA—and their deleterious

impacts when released directly into the environment through use

                                               22
  2:19-cv-02199-RMG           Date Filed 07/03/19    Entry Number 1-1     Page 27 of 71




and disposal of AFFF exactly as they had marketed it and intended

that it be used—Defendants concealed the true nature of PFOS and

PFOA.      While Defendants phased out production or transitioned to

other formulas,            they did not instruct their customers that they

should         not   use    AFFF   that   contained     PFOS,   PFOA,      and/or   their

precursors.          Defendants further did not act to get their harmful

products off the market.              Defendants did not warn public entities

or others that,            if they used AFFF with PFOS,           PFOA,    and/or their

precursors,          they    would   harm     the    environment,       endanger    human

health,        or incur substantial costs to investigate and clean up

contamination of groundwater and other natural resources and to

dispose of AFFF.

        82 .     Accordingly,      for many years after the original sale of

AFFF that contained PFOS,                 PFOA,    and/or their precursors,         these

AFFF products were still being applied directly to the ground and

washed into sediments, soils and waters, harming the environment

and endangering human health.                 Defendants never instructed their

customers that they needed to properly dispose of their stockpiles

of AFFF or how to properly dispose of AFFF.

     DEFENDANTS KNEW, OR AT THE VERY LEAST SHOULD HAVE KNOWN,
  THAT THEIR AFFF PRODUCTS CONTAINING PFOS, PFOA, AND/OR THEIR
   PRECURSORS WERE HARMFUL TO THE ENVIRONMENT AND HUMAN HEALTH

A. 3M knew for decades that the PFOS and PFOA in its AFFF products
   were toxic and sought to suppress negative information regarding
   these chemicals.

        83.      3M has known for decades that the PFAS,                including PFOS

                                              23
  2:19-cv-02199-RMG          Date Filed 07/03/19       Entry Number 1-1   Page 28 of 71




and PFOA, contained in its AFFF products are toxic and negatively

impact the environment and human health.

       84.     By 1956,      3M's PFAS were found to bind to proteins in

human blood,          resulting in bioaccumulation of those compounds in

the human body.

       85.     3M knew as early as 1960 that its PFAS waste could leach

into groundwater and otherwise enter the environment.                        An internal

memo    from    1960       described    3M's        understanding    that   such    wastes

"[would]      eventually reach the water table and pollute domestic

wells."

       86.     As early as 1963,            3M knew that its PFAS products were

stable in the environment and did not degrade after disposal.

       87 .    By the 1970s, 3M had become concerned about exposure to

fluorochemicals in the general population.

       88.     By     no   later   than     1970,     3M was    aware     that    its   PFAS

products       were    hazardous       to   marine      life.     One     study    of   3M's

f luorochemicals around this                time had to be abandoned to avoid

severe pollution of nearby surface waters.

       89.     In 1975,      3M found there was a "universal presence" of

PFOA in blood serum samples taken from across the United States.

Since PFOA is not naturally occurring,                       this finding reasonably

alerted 3M to the high likelihood that its products were a source

of this PFOA-a possibility that 3M considered internally but did

not share outside the company.                  This finding also alerted 3M to

                                               24
  2:19-cv-02199-RMG           Date Filed 07/03/19    Entry Number 1-1       Page 29 of 71




the likelihood that PFOA is mobile, persistent, bioaccumulative.

and biomagnifying,            as    those    characteristics         would    explain       the

presence of PFOA in human blood.

        90.   As early as 1976,            3M began monitoring the blood of its

employees for PFAS because the company was concerned about PFAS's

health effects.

        91.   In 1978,        3M conducted PFOS and PFOA studies in monkeys

and rats.        All monkeys died within the first few days or weeks

after being given food contaminated with PFOS.                         The studies also

showed that PFOS and PFOA affected the liver and gastrointestinal

tract of the species tested.

        92.   In the late 1970s,             3M studied the fate and transport

characteristics of PFOS in the environment,                     including in surface

water and biota.         A 1979 report drew a direct line between effluent

from      3M's      Decatur,         Alabama        plant      and       fluorochemicals

bioaccumulating in fish tissue taken from the Tennessee River.

        93.   According to a 3M environmental specialist who resigned

his     position        due    to    the     company's        inaction       over     PFOS's

environmental       impacts,         3M     had    resisted    calls        from    its     own

ecotoxicologists going back to 1979 to perform an ecological risk

assessment on PFOS and similar chemicals.                           At the time of the

specialist's resignation in 1999, 3M continued its resistance.

        94.   In 1983,        3M scientists opined that concerns about PFAS

"give     rise     to    legitimate         questions       about     the    persistence.

                                              25
    2:19-cv-02199-RMG         Date Filed 07/03/19        Entry Number 1-1        Page 30 of 71




accumulation potential, and ecotoxicity of fluorochemicals in the

environment."

        95.    Also in 198^,          3M's internal analyses demonstrated that

fluorochemicals were likely bioaccumulating in 3M's employees.

        96.    Despite its understanding of the hazards associated with

the PFOS and PFOA in its products, 3M actively sought to suppress

scientific      research       on     the    hazards       associated        with    them,       and

mounted a campaign to control the scientific dialogue on the fate,

exposure,       analytics,        and       effects       to      human    health,        and    the

ecological risks of PFOS and PFOA.

        97.    At least one scientist                   funded by 3M saw his goal as

"keep[ing]      'bad'    papers       [regarding PFAS]             out of the literature"

because "in litigation situations" those articles "can be a large

obstacle to refute."

        98.    3M engaged in a variety of tactics to deceive others and

to hide the negative effects of PFAS.                     For example, Dr. Rich Purdy,

a     former    Environmental           Specialist         with      3M,    wrote     a     letter

detailing:       (1) 3M's tactics to prevent research into the adverse

effects of its PFOS;            (2)    3M's submission of misinformation about

its PFOS to the EPA;          (3) 3M's failure to disclose substantial risks

associated with its PFOS to the EPA;                        (4)    3M's failure to inform

the    public    of     the    widespread           dispersal       of     its    PFOS     in    the

environment and population;                  (5)    3M's production of chemicals it

knew posed an ecological risk and a danger to the food chain; and

                                                   26
     2:19-cv-02199-RMG     Date Filed 07/03/19   Entry Number 1-1   Page 31 of 71




(6) 3M's attempts to keep its workers from discussing the problems

with     the   company's     fluorochemical        projects   to    prevent    their

discussions from being used in the. legal process.

        99.    Despite all of its knowledge, when SM announced it would

phase outs its PFOS, PFOA, and related products (including AFFF),

it     falsely asserted "our products            are safe,"    instead of      fully

disclosing the substantial threat posed by PFOS and PFOA..

        100. 3M knew,     or at the very least should have known,               that

its AFFF products, in their intended use, would release PFOS and/or

PFOA     in    such   a   way   that    would     significantly     threaten        the

environment and public health.             Such knowledge was accessible to

3M,    but not to Plaintiffs until 3M's acts and omissions came to

light and the State developed its own understanding of the toxicity

of PFOS and PFOA.

     B. Tyco/Ansul, Chemguard, Buckeye, Kidde/Kidde Fire, National
        Foam/Angus Fire, DuPont, and Chemours knew, or at the very
        least should have known, that PFOS and/or PFOA released from
        their AFFF products was dangerous to the environment and human
        health.

        101. Tyco/Ansul,        Chemguard,       Buckeye,     Kidde/Kidde      Fire,

National Foam/Angus Fire,           DuPont,      and Chemours knew,     or at the

very least should have known, that in their intended and/or common

use,    their AFFF products containing or breaking down into PFOS

and/or PFOA would harm the environment and human health.

        102. Tyco/Ansul,        Chemguard,       Buckeye,     Kidde/Kidde      Fire,

National Foam/Angus Fire,           DuPont,      and Chemours knew,     or at the

                                          27
     2:19-cv-02199-RMG     Date Filed 07/03/19    Entry Number 1-1      Page 32 of 71




very least should have known that,                their AFFF products released

PFOS and PFOA that would dissolve in water,                     reach water system

across      the   State,       resist     degradation,          bioaccumulate           and

biomagnify, and harm animal and human health due to their toxicity.

        103. Information       regarding         PFOS     and   PFOA     was     readily

accessible to each of the above-referenced Defendants for decades,

and particularly DuPont, because each is an expert in the field of

AFFF manufacture and/or the materials needed to manufacture AFFF,

and each has -detailed          information       and understanding            about    the

chemical     compounds      that   form    AFFF     products.          The . State,      by

contrast, did not have access to such information.

i.      DuPont knew for decades that the PFOA released from its AFFF
        products is harmful to the environment and human health, but
        concealed its knowledge from AFFF users and regulators.

        104. DuPont      scientists     issued    internal warnings            about    the

toxicity associated with            its   PFOA products         as   early as      1961,

including that PFOA caused adverse liver reactions in rats and

dogs.     DuPont's Toxicology Section Chief opined that such products

should be "handled with extreme care," and that contact with the

skin should be "strictly avoided."

        105. In 1978, based on information it received from 3M about

elevated and persistent fluoride levels in workers exposed to PFOA,

DuPont initiated a plan to review and monitor the health conditions

of potentially-exposed workers             in     order    to   assess    whether any

negative health effects could be attributed to PFOA exposure.                          This

                                          28
  2:19-cv-02199-RMG     Date Filed 07/03/19   Entry Number 1-1    Page 33 of 71




monitoring plan involved obtaining blood samples from the workers

and analyzing them for the presence of fluorine.                 As noted above,

PFAS,    including PFOS and PFOA,       contain carbon and fluorine,              and

human exposure      to these chemicals        has been    linked    to elevated

organic fluorine levels.

        106. By 1979, DuPont had data indicating that workers exposed

to PFOA had a significantly higher incidence of health issues than

unexposed workers.     DuPont did not report these data or the results

of its worker health analyses to any government agency or community

at that time.

        107. The   following year,     DuPont    internally      confirmed that

PFOA "is toxic," that humans accumulate PFOA in their tissue, and

that "continued exposure is not tolerable."

        108. Not only did DuPont know that PFOA accumulated in humans,

but it was also aware that PFOA could cross the placenta from an

exposed mother to her gestational child.            DuPont conducted a blood

sampling study of pregnant or recently pregnant employees.                 Of the

eight women in the study who worked with fluoropolymers,                   two-or

twenty-five percent-had children with birth defects in their eyes

or face, and at least one had PFOA in the umbilical cord.

        109. DuPont reported to EPA, in March 1982, the results from

a rat study showing PFOA crossing the placenta when present in

maternal blood, but DuPont concealed the results of the study of

its own plant workers.

                                       29
     2:19-cv-02199-RMG      Date Filed 07/03/19   Entry Number 1-1    Page 34 of 71




        110. While DuPont knew about PFOA's toxicity danger as early

as    the   1960s,   DuPont was      also aware      that    PFAS    was   capable of

contaminating        the    surrounding      environment      and    causing     human

exposure.       No   later than      1984,      DuPont was aware that         PFOA is

biopersistent.

        111. DuPont held a meeting in 1984 to discuss the health and

environmental        issues     related      to   PFOA.     DuPont    employees       in

attendance spoke of the PFOA issue as "one of corporate image, ahd

corporate liability." They were resigned to DuPont's "incremental

liability from this point on if we do nothing" because DuPont was

"already liable for the past 32 years of operation."                         They also

stated that the "legal and medical                 [departments within DuPont]

will likely take the position of total elimination" of PFOA use in

DuPont's business, and that these departments had "no incentive to

take any other position."

        112. DuPont's        own    Epidemiology          Review     Board     ("ERB")

repeatedly raised concerns about DuPont's statements to the public

that there were no adverse health effects associated with human

exposure to PFOA.          For example, in February 2006, the ERB "strongly

advise[d] against any public statements asserting that PFOA does

not pose any risk to health" and questioned "the evidential basis

of [DuPont's] public expression asserting, with what appears to be

great confidence. that PFOA does not pose a risk to health."




                                           30
      2:19-cv-02199-RMG      Date Filed 07/03/19    Entry Number 1-1        Page 35 of 71




         113. Despite all of its knowledge regarding PFOA's toxicity,

DuPont continued to claim that PFOA posed no health risks.                                  For

example,     in 2008,       DuPont literature is quoted in an article on

AFFF appearing in            Industrial Fire World magazine,                 stating that

DuPont      "believes       the    weight    of    evidence    indicates        that      PFOA

exposure does not pose a health risk to the general public" because

"there are no human health effects known to be caused by PFOA."

ii.     DuPont shared knowledge and information regarding PFOA's
        dangers with other Defendants who were members of the
        Firefighting Foam Coalition.

         114. The Firefighting Foam Coalition ("FFFC"), an AFFF trade

group,      was    formed     in    2001    to    advocate    for     AFFF's     continued

viability.        All of the Defendants, with the exception of 3M, were

members of the FFFC ("FFFC Defendants").                 Through their involvement

in the FFFC, as well as a variety of other trade associations and

groups, FFFC Defendants shared knowledge and information regarding

PFOA.

         115. The FFFC Defendants worked together to protect AFFF from

scrutiny.         Their close cooperation, including messaging on PFOA's

toxicological        profile,       indicates      DuPont     shared     knowledge          and

information of PFOA's dangers with other members.                       All of this was

done as a part of the FFFC's efforts to shield its members and the

AFFF     industry     from    the    detrimental      impact     of    the     public       and

regulators        learning    the    truth about      the     harms    of     PFOA   to     the

environment and human health.

                                             31
  2:19-cv-02199-RMG          Date Filed 07/03/19     Entry Number 1-1      Page 36 of 71




     116. FFFC         Defendants          regularly        published         newsletters

bolstering their AFFF products.                    FFFC Defendants also regularly

attended conferences.             These coordinated efforts were meant to

dispel concerns about the impact AFFF had on the environment and

human health.         They worked in concert to conceal known risks of

their AFFF products            and the     PFOA and its precursors contained

therein     from the government and public.                    Upon     information and

belief,     they either        had    an   express     or   tacit     understanding         to

conceal such risks.

     117. FFFC Defendants             repeated the same message                  for years:

Only one PFAS chemical, PFOS, had been taken off the market. . Since

the FFFC Defendants' products did not contain PFOS,                         they claimed

their products were safe.

     118. FFFC        Defendants       knew,     however,      that     their     messaging

regarding     their    AFFF      products      was    false.        Each    of    the    FFFC

Defendants knew that PFOA was released from the use of their AFFF

products,     and     that     PFOA    presented       a    similar     threat      to     the

environment and public,health as that posed by PFOS.                             While this

was known to FFFC Defendants, it was not fully understood by the

public and regulators, including Plaintiffs.

 AFFF HAS RESULTED IN PFOS AND PFOA CONTAMINATION IN NEW JERSEY,
AND AS FURTHER INVESTIGATION CONTINUES, WIDESPREAD CONTAMINATION
       AND INJURIES TO NATURAL RESOURCES WILL BE UNCOVERED

     119. New Jersey's natural resources have been contaminated

with PFOS and PFOA through the transport, storage, use, handling.

                                            32
     2:19-cv-02199-RMG   Date Filed 07/03/19    Entry Number 1-1    Page 37 of 71




release, spilling, and/or disposal of AFFF.              Investigation of PFOS

and PFOA contamination related to AFFF has only recently begun in

New Jersey.         Defendants'    design,     manufacturing,      marketing,       and

sales of AFFF throughout the United States,                   including in New

Jersey, have been a substantial factor in causing injuries to the

natural resources of New Jersey due to PFOS and PFOA contamination.

Major sites of contamination have already been identified.                           As

investigation continues, additional sites are identified, and on-

and off-site        AFFF-related      contamination     is   delineated.     it      is

expected that widespread contamination from use,                    handling,       and

storage of AFFF products will be uncovered.

       120. JB MDL is among those sites already identified.                  JB MDL

spans 42,000 acres and houses the combined operations of McGuire

Air Force Base, Fort Dix, and Naval Engineering Station Lakehurst.

Decades of AFFF use at            locations on JB MDL has demonstrably

contaminated natural          resources    on and around the          joint base,

including groundwater, surface water,              sediment, and biota.             The

results of NJDEP's 2018 Waterways Study has provided an initial

understanding of the off-site             injuries caused by AFFF-related

activities on the joint base.

       121. With respect to on-site contamination, sampling in 2016

of     21   areas    across     the    joint     base    revealed      significant

contamination of groundwater and surface water, with groundwater

monitoring wells showing combined levels of PFOS and PFOA as high

                                          33
  2:19-cv-02199-RMG     Date Filed 07/03/19    Entry Number 1-1   Page 38 of 71




as 264,300 ppt, and surface water showing combined levels as high

as 8,830 ppt.

       122. Off-site,   the Department of Defense has done                limited

sampling of drinking water supplies,              which revealed that there

were three private drinking water wells near the base with combined

levels of PFOS and PFOA over 70 ppt, ranging from 152 ppt to 1,688

ppt.

       123. NJDEP's 2018 Waterways Study revealed significant damage

to Little Pine Lake,      Mirror Lake,        and Pine Lake as a result of

AFFF use on the joint base.          Little Pine Lake receives drainage

from the western edge of JB MDL;              Mirror Lake receives drainage

from the central area of JB MDL; Pine Lake receives drainage from

the northern portion of JB MDL.

       124. Little Pine Lake.       Surface water from Little Pine Lake

had the highest concentration of total PFAS of any surface water

sampled as part of the 2018 PFAS waterways study,                  with a total

concentration of 279.5 ppt.         The largest component of this total

PFAS concentration was PFOS at 100 ppt; the sample also included

PFOA at 25.09 ppt.       Sediment from Little Pine Lake also had the

highest concentration of total PFAS in sediment in the study, at

30.93 nanograms/gram ("ng/g").         The largest component of this PFAS

concentration in sediment was also PFOS, at 28.10 ng/g.                   Fish in

Little Pine Lake also had elevated levels of PFOS, including yellow

perch (average 118.60 ng/g), largemouth bass (average 73.67 ng/g),

                                       34
  2:19-cv-02199-RMG      Date Filed 07/03/19   Entry Number 1-1   Page 39 of 71




and pumpkinseed    (average 31.80 ng/g).            PFOS in yellow perch and

largemouth bass was so severe that NJDEP issued advisories                        for

these species recommending limiting consumption to once per year.

NJDEP issued a consumption advisory for pumpkinseed of once per

every three months.         For sensitive subpopulations           N.JDEP issued

"Do Not Eat" advisories for the above-referenced species.

       125. Mirror Lake.     Surface water at Mirror Lake had the second

highest concentration of total PFAS in the waterways study, with

a total PFAS concentration of 180.9 ppt,                 which included PFOS of

72.9 ppt and PFOA of 13.2 ppt.               Sediment from Mirror Lake had a

total concentration of PFAS of 3.55 ng/g,                 mostly consisting of

PFOS   (which was 3.07 ng/g).           Fish in Mirror Lake had elevated

levels of PFOS, including the American eel (average of 33.73 ng/g),

largemouth bass    (average of        39.63     ng/g),    and bluegill    sunfish

(average of 22.20 ng/g).         NJDEP issued consumption advisories for

the above-referenced species of once per three months, and "Do Not

Eat" advisories for sensitive subpopulations.

       126. Pine Lake.       Surface water at Pine Lake had the third

highest concentration of total PFAS in the waterways study, with

a total PFAS concentration of 170.7 ppt.                 However, Pine Lake had

the highest concentration of any single PFAS in surface water.

which was PFOS at 102 ppt.           PFOA in surface water was 13.6 ppt.

Similarly,   Pine Lake had the highest concentration                 of   PFOS    in

sediment, at 19.30 ng/g.        Fish in Pine Lake had elevated levels of

                                        35
  2:19-cv-02199-RMG      Date Filed 07/03/19    Entry Number 1-1    Page 40 of 71




PFOS, including the American eel (average 162.5 ng/g), largemouth

bass (114 ng/g), and pumpkinseed (119.2 ng/g).                   NJDEP issued once

per year consumption advisories for the above-referenced species,

and "Do Not Eat" advisories for sensitive subpopulations.

     127. The      FAA    Technical       Center       is   another       site   with

significant AFFF-related contamination.                The FAA Technical Center

includes research facilities and a joint-civil military airport,

and is located 10 miles northwest of Atlantic City.                  Additionally,

the ACMUA's drinking water supplies, consisting of surface water

reservoirs and public supply wells,              is located on the property.

Among other things, AFFF was used at the FAA Technical Center for

various training exercises for airport firefighting personnel.                      As

part of a 2009-2010 occurrence study of PFAS in raw water from

public water systems,       NJDEP collected samples from Doughty Pond

(a/k/a Lower Reservoir) and Kuehnle Pond (a/k/a Upper Reservoir).

Sampling     showed   various     PFAS     in    the    reservoirs,       with   high

concentrations of total PFAS and elevated levels of PFOS (25 ppt

in Doughty Pond, and 43 ppt in Kuehnle Pond) and PFOA (32 ppt in

Doughty Pond, and 33 ppt in Kuehnle Pond).

     128. In 2014 and 2016, sampling of groundwater from a former

fire training area at the FAA Technical Center, known as Area 29,

revealed concentrations of PFOS and PFOA as high as 95,000 ppt and

41,000     ppt,   respectively.          Investigation      of     PFOS    and   PFOA




                                         36
     2:19-cv-02199-RMG      Date Filed 07/03/19   Entry Number 1-1   Page 41 of 71




contamination at the site,            including its effect on surface water

and groundwater serving as drinking water supplies, is ongoing.

        129. There are also two Navy bases where use of AFFF has

contaminated the site and is impacting surrounding private wells.

At     Naval   Weapons       Station     Earle,     nine    on-base     groundwater

monitoring wells revealed combined levels of PFOS and PFOA above

70 ppt, ranging from 75 ppt to 2,900 ppt.                  At least two off-site

nearby private wells also had combined levels above 70 ppt,                          and

others have elevated levels of PFOS and/or PFOA.                     At the former

Naval Air Warfare Center in Trenton, 23 of 38 on-base groundwater

monitoring wells revealed combined levels of PFOS and PFOA above

70 ppt, ranging from 178 ppt to 27,800 ppt.                At least one off-site

groundwater monitoring well sampled revealed a combined PFOS and

PFOA level of 112 ppt.             Limited sampling at the Navy bases,                as

well as the use of higher criteria for sampling by the Department

of Defense, only provides a limited understanding of the extent of

contamination around these sites.

       130. As       investigation         of     AFFF-related        contamination

continues,       additional       military        and   industrial      facilities.

airports,      and   fire     training     academies     will   be    uncovered       as

contamination sites,          impacting not only the immediate area,                 but

surrounding areas,       as well.        Such investigation is necessary to

ascertain the scope of AFFF-related contamination and to return

the natural resources impacted to levels that are safe for human

                                           37
  2:19-cv-02199-RMG      Date Filed 07/03/19   Entry Number 1-1    Page 42 of 71




health and the environment as well as to the condition they were

in prior to the impact of these contaminants.                     Defendants are

liable for the cost of such investigation and restoration.

                              FIRST COUNT
                Strict Products Liability—Design Defect

        131. Plaintiffs    repeat     each     allegation    of    Paragraphs      1

through 130 above as though fully set forth in its entirety herein.

        132. Defendants designed,        manufactured,      marketed,     and sold

AFFF products containing PFOS, PFOA, and/or their precursors that

were transported, stored, used, handled, released, spilled, and/or

disposed in New Jersey during the relevant period.

        133. As designers, manufacturers,          marketers,     and sellers of

AFFF,    Defendants had a duty to make and sell products that are

reasonably fit, suitable, and safe for their intended or reasonably

foreseeable uses.        Defendants owed that duty both to reasonably

foreseeable users of their products and also to any person or

property that might reasonably be expected to come into contact

with those products.

        134. Defendants' AFFF products containing PFOS, PFOA, and/or

their precursors were used in a reasonably foreseeable manner and

without    substantial    change    in   the   condition    of    such products.

These products were defective and unfit for their reasonable use.

Defendants'    AFFF products       foreseeably contaminated groundwater,

surface    water,   sediments,       soils,     biota,     and    other    natural


                                         38
  2:19-cv-02199-RMG            Date Filed 07/03/19   Entry Number 1-1        Page 43 of 71




resources at and around the sites where they were used.                          Defendants

knew     or     reasonably      should    have     known    that     their    manufacture,

marketing,        and/or sale,         as well as their customers'               transport,

storage, use, handling, release, spilling and/or disposal of AFFF

in an intended or reasonably foreseeable manner, would result in

the release of PFOS and PFOA in the environment,                              including at

various locations in New Jersey.

       135. AFFF         products       containing     PFOS,       PFOA,     and/or     their

precursors used at various sites in New Jersey have injured and

are continuing to injure groundwater,                      surface v/ater,       sediments.

soils, biota, and other natural resources at and/or around these

sites.         Defendants'      AFFF products were defective in design and

unreasonably dangerous because, among other things:

              1) Defendants' AFFF products cause extensive and persistent

                PFOS and PFOA contamination when used in a reasonably

                foreseeable and intended manner;

              2) PFOS    and    PFOA     released     into     the    environment        from

                Defendants'        AFFF     products       cause      contamination           in

                groundwater and surface water that are the sources of

                drinking water and pose significant threats to public

                health and welfare; and

              3) Defendants failed to disclose reasonable,                    appropriate.

                or      adequate       scientific     studies        to      evaluate        the




                                              39
     2:19-cv-02199-RMG       Date Filed 07/03/19        Entry Number 1-1        Page 44 of 71




              environmental          fate        and      transport            and     potential

              ecological and human health effects of PFOS and PFOA.

         136. At all times relevant to this action, the AFFF products

that Defendants designed,               manufactured,         marketed,         and sold were

dangerous to an extent beyond that which would be contemplated by

the ordinary consumer.

         137. At all times relevant to this action,                            the foreseeable

risk to the environment and public health and welfare posed by

Defendants'        AFFF products          containing       PFOS,     PFOA,       and/or       their

precursors         outweighed     the     cost     to     Defendants       of        reducing    or

eliminating such risk.

         138. At all times relevant to this action, Defendants knew or

should have known about reasonably safer and feasible alternatives

to    their AFFF products,           and     the    omission        of    such       alternative

designs rendered their AFFF products not reasonably safe.                                     While

Defendants have recently transitioned to short-chain PFAS-based

AFFF products,          which they claim are safer,                they could have made

this     transition earlier.              Moreover,       AFFF can be designed with

fluorine-free compounds, which do not contain or break down into

PFAS .

         139. As    a   direct    and proximate            result    of        the    defects    in

Defendants'        design,    manufacture,          marketing.           and    sale     of   AFFF

products      containing          PFOS,     PFOA,         and/or     their           precursors.

groundwater,        surface      water,     sediments,        soils,       biota       and other

                                             40
  2:19-cv-02199-RMG            Date Filed 07/03/19       Entry Number 1-1      Page 45 of 71




natural resources at and/or near the various sites throughout New

Jersey where the AFFF was used have become contaminated with PFOS

and/or PFOA, causing the State and its citizens significant injury

and damage.

       140. As a direct and proximate result of Defendants'* acts and

omissions,        as    alleged       herein,          Plaintiffs    have      incurred,    .are

incurring.      and will continue to incur damages in an amount to be

proved     at     trial       related       to    PFOS    and     PFOA    contamination        of

groundwater,       surface         water,        sediment,      soils,   biota,      and other

natural resources at and/or near the various sites throughout New

Jersey where Defendants' AFFF products were transported,                                stored.

used, handled, released, spilled, and/or disposed.

       141. As a further direct and proximate result of Defendants'

acts   and omissions              alleged    in    this     Complaint,      Plaintiffs      have

incurred, and will continue to incur,                         investigation, cleanup and

removal,    restoration,           treatment, monitoring, and other costs and

expenses     related         to    contamination         of    the   groundwater,       surface

waters,    sediments,          soils,    biota,        and other natural resources at

and/or     near        the    various       sites       throughout       New   Jersey      where

Defendants' AFFF was transported, stored, used, handled, released.

spilled,     and/or          disposed,      for     which     Defendants       are   strictly.

jointly, and severally liable.




                                                  41
  2:19-cv-02199-RMG       Date Filed 07/03/19    Entry Number 1-1        Page 46 of 71




      142. Defendants knew it was substantially certain that their

acts and omissions described above would cause the contamination

and harms described herein.

      143. This suit is an "environmental tort action" as defined

in the New Jersey Products Liability Act, N.J.S.A. 2A:58C-1 to

11.

      144. Defendants committed each of the above-described acts

and omissions with actual malice or with a wanton and willful

disregard of persons who foreseeably might be harmed by those acts

or omissions.

      145. Defendants are strictly liable for all such damages, and

Plaintiffs    are entitled to         recover all         such .damages and other

relief as set forth below.

                                 PRAYER FOR RELIEF

      WHEREFORE,     NJDEP    requests       that    this      Court    enter    judgment

against Defendants as follows:

      a.     Finding Defendants liable for all costs to investigate.

             clean   up    and     remove,      restore,       treat,    monitor,        and

             otherwise respond to PFOS and PFOA contamination at and

             around the sites throughout New Jersey where Defendants'

             AFFF was transported,           stored, used,        handled,      released,

             spilled,     and/or    disposed        so   the   contaminated natural

             resources are restored to their original condition, and

             for all damages to compensate the citizens of New Jersey

                                         42
2:19-cv-02199-RMG    Date Filed 07/03/19         Entry Number 1-1       Page 47 of 71




        for the lost use and value of these natural resources

        during all times of injury caused by PFOS and PFOA, and

        for   such orders as may be necessary                      to provide        full

        relief to address risks to the State, including the costs

        of:

        1)    Past and future testing of natural resources at and

              around       the     sites     throughout          New    Jersey      where

              Defendants'        AFFF      was    transported,          stored,     used.

              handled,      released,       spilled,       and/or disposed,             and

              thus likely caused PFOS and/or PFOA contamination;

        2)    Past and future treatment of all natural resources

              at and around the sites throughout New Jersey where

              Defendants'        AFFF      was    transported,          stored,     used.

              handled,       released,       spilled,       and/or       disposed       and

              which contain detectable levels of PFOS and/or PFOA

              until restored to non-detectable levels; and

        3)    Past and future monitoring of the State's natural

              resources at and around the sites throughout New

              Jersey       where ^ Defendants'            AFFF    was    transported,

              stored,      used,    handled,        released,       spilled,       and/or

              disposed as long as there is a detectable presence

              of    PFOS     and/or     PFOA,       and    restoration        of     such

              natural resources to their pre-discharge condition;




                                      43
2:19-cv-02199-RMG      Date Filed 07/03/19    Entry Number 1-1       Page 48 of 71




  b.    Ordering Defendants to pay for all costs related to the;

        investigation f         cleanup,      restoration,          treatment,       and

        monitoring       of    PFOS    and/or    PFOA      contamination       of    the

        State's natural resources attributable                      to Defendants'

        AFFF/

  c.    Ordering Defendants to pay for all damages in an amount

        at least equal to the full cost of restoring the State's

        natural resources to their original condition prior to

        the     PFOS    and/or    PFOA       contamination         attributable       to

        Defendants' AFFF;

  d.    Ordering Defendants to pay for all compensatory damages

        for economic damages and for the lost value                         (including

        lost use)      of the State's natural resources as a result

        of the PFOS and/or PFOA contamination attributable to

        Defendants' AFFF of such natural resources;

  e.    Ordering       Defendants       to    pay    for     all    other     damages

        sustained by Plaintiffs in their public trustee, parens

        patriae,       and    regulatory      capacities       as    a     direct    and

        proximate       result    of     Defendants'        acts     and    omissions

       ■ alleged herein;

  f.    Entering       an     order    against      Defendants        to    abate     or

        mitigate the PFOS and/or PFOA contamination that they

        caused at and around sites within the State;




                                       44
   2:19-cv-02199-RMG      Date Filed 07/03/19      Entry Number 1-1         Page 49 of 71




      g-    Awarding Plaintiffs punitive damages in an amount to be

            determined by the trier of fact;

      h.    Awarding      Plaintiffs       costs        and    fees    in     this    action,

            including      reasonable           attorneys'        fees,          incurred    in

            prosecuting        this    action,          together      with        prejudgment

            interest, to the full extent permitted by law; and

      1.    Awarding      Plaintiffs     such      other       relief       as    this   Court

            deems appropriate.

                                SECOND COUNT
                 Strict Products Liability—Failure to Warn

      146   Plaintiffs        repeat    each ,allegation              of     Paragraphs       1

'through 145 above as though fully set forth in its entirety herein.

      147. As designers, manufacturers, marketers,                          and sellers of

AFFF products       containing     PFOS,        PFOA,    and/or       their       precursors;

Defendants had a strict duty to the State and to those who were at

risk of being harmed by AFFF to warn users of those products and

the State of the foreseeable harms associated with them.

      148. Defendants had a duty to warn the State about the dangers

of their AFFF products because, among other things,                              the State is

the   trustee,     for   the benefit of          its     citizens,         of all     natural

resources within its jurisdiction; because NJDEP is charged with

enforcing   the     State's    environmental            laws   and    regulations;          and

because the State maintains a "quasi-sovereign" interest in the

well-being of its residents.


                                           45
  2:19-cv-02199-RMG       Date Filed 07/03/19    Entry Number 1-1        Page 50 of 71




        149. Defendants inadequately warned of the likelihood that

PFOS and/or PFOA would be released into the environment during the

normal use of Defendants'           AFFF products,        and of the widespread,

toxic, and persistent effects of such releases.                   Defendants failed

to provide such warnings to           (i)     users and buyers of their AFFF

products containing PFOS, PFOA, and/or their precursors.                          (ii) the

State,    and   (iii)    others to which it was reasonably foreseeable

Defendants'     AFFF     products    would      cause    harm.       To     the    extent

Defendants provided any warnings about their products,                          they were

not warnings      that    a   reasonably prudent         person     in    the     same or

similar circumstances         would have provided with              respect        to    the

danger    posed    by     AFFF   containing       PFOS,     PFOA,        and/or     their

precursors, and the warnings did not convey adequate information

on the dangers of AFFF containing these chemicals to the mind of

a reasonably foreseeable or ordinary user or bystander.

        150. Despite the fact that Defendants               knew or should have

known about the risks of AFFF containing PFOS, PFOA, and/or their

precursors,     Defendants withheld such knowledge from Plaintiffs,

regulators,     and the public.        Moreover,        Defendants affirmatively

distorted and/or         suppressed their       knowledge and the            scientific

evidence linking their products to the unreasonable dangers they

pose.

        151. At no time relevant to this action did Defendants warn

users and buyers of their AFFF products, the State, and others who

                                         46
     2:19-cv-02199-RMG    Date Filed 07/03/19   Entry Number 1-1    Page 51 of 71




it    was   reasonably    foreseeable     would     be    harmed    by   AFFF,     that

Defendants' AFFF products would release PFOS and/or PFOA into the

environment during the products' normal use, and of the widespread,

toxic, and persistent effects of such releases.

        152. Defendants'     AFFF products were           in the    same condition

when they were purchased and/or used as they were when they left

Defendants' control.        Defendants' customers used the AFFF products

in    a reasonably foreseeable manner and without any substantial

change in the condition of the products.

        153. Had   Defendants     provided      adequate     warnings     about     the

hazards associated with their AFFF products containing PFOA, PFOS,

and/or their precursors, users and buyers,                 the State, and others

who it was reasonably foreseeable would be harmed by the AFFF

products would have heeded those warnings.

       154. As a direct and proximate result of Defendants' failure

to warn of the hazards of AFFF containing PFOS, PFOA, and/or their

precursors, groundwater,         surface water,      sediments,      soils, biota.

and other natural resources at and around various sites throughout

New Jersey where Defendants' AFFF was transported,                   stored, used.

handled.      released,      spilled,      and/or        disposed    have        become

contaminated with PFOS and PFOA.

       155. As a direct and proximate result of Defendants' acts and

omissions, NJDEP has incurred, is incurring, and will continue to




                                         47
  2:19-cv-02199-RMG       Date Filed 07/03/19    Entry Number 1-1     Page 52 of 71




incur in the future damages related to PFOS and PFOA contamination

in an amount to be proved at trial.

      156. Defendants knew it was substantially certain that their

acts and omissions described above would cause the State's injury

and damage.

      157. This suit is an "environmental tort action" as defined

in the New Jersey Products Liability Act, N.J.S.A. 2A:58C-1 to

11.

      158. Defendants committed each of the above-described acts

and omissions with actual malice or with a wanton and willful'

disregard of persons who foreseeably might be harmed by those acts

or omissions.

      159. Defendants are strictly liable for all such damages, and

Plaintiffs    are entitled to recover all              such damages and other

relief as set forth below.

                                 PRAYER FOR RELIEF

      WHEREFORE,     NJDEP    requests      that    this    Court    enter   judgment

against Defendants as follows:

      a.     Finding Defendants liable for all costs to investigate.

             clean   up    and    remove,       restore,    treat,    monitor,        and

             otherwise respond to PFOS and PFOA contamination at and

             around the sites throughout New Jersey where Defendants'

             AFFF products were transported,               stored,   used,   handled.

             released,    spilled, and/or disposed so the contaminated

                                         48
2:19-cv-02199-RMG    Date Filed 07/03/19          Entry Number 1-1        Page 53 of 71




        natural     resources,         are      restored      to         their    original

        condition,       and     for      all      damages     to        compensate       the

        citizens of New Jersey for the lost use and value of

        these    natural       resources          during     all    times        of   injury

        caused by PFOS and PFOA, and for such orders as may be

        necessary to provide full relief to address risks to the

        State, including the costs of:

        1)      Past and future testing of natural resources at and

                around     the     sites        throughout         New     Jersey      where

                Defendants'        AFFF     was     transported,          stored,      used,

                handled,    released,        spilled,        and/or disposed,             and

                thus likely caused PFOS and/or PFOA contamination;

        2)      Past and future treatment of all natural resources

                at and around the sites throughout New Jersey where

                Defendants'      AFFF       was    transported,           stored,      used.

              handled,       released,          spilled,     and/or        disposed and

             which contain detectable levels of PFOS and/or PFOA

             until restored to non-detectable levels; and

        3)      Past and future monitoring of the State's natural

              resources at and around the sites throughout New

             Jersey        where     Defendants'           AFFF     was     transported.

             stored,       used,     handled,        released,       spilled,         and/or

             disposed as long as there is a detectable presence




                                       49
2:19-cv-02199-RMG      Date Filed 07/03/19    Entry Number 1-1       Page 54 of 71




                of     PFOS   and/or     PFOA,      and    restoration       of     such

                natural resources to their pre-discharge condition;

  b.    Ordering Defendants to pay for all costs related to the

        investigation,         cleanup,       restoration,          treatment,       and

        monitoring       of   PFOS     and/or    PFOA      contamination       of    the

        State's natural resources attributable to Defendants'

        AFFF;

  c.    Ordering Defendants to pay for all damages in an amount

        at least equal to the full cost of restoring the State's

        natural resources to their original condition prior to

        the     PFOS    and/or    PFOA       contamination         attributable       to

        Defendants' AFFF;

  d.    Ordering Defendants to pay for all compensatory damages

        for economic damages and for the lost value {including

        lost use) of the State's natural resources as a result

        of the PFOS and/or PFOA contamination attributable to

        Defendants' AFFF of such natural resources;

  e.    Ordering        Defendants      to    pay    for     all    other     damages

        sustained by Plaintiffs in their public trustee, parens

        patriae,       and    regulatory      capacities       as    a     direct    and

        proximate       result    of     Defendants'        acts     and    omissions

        alleged herein;




                                       50
  2:19-cv-02199-RMG     Date Filed 07/03/19      Entry Number 1-1            Page 55 of 71




     f.     Entering    an     order     against       Defendants            to     abate    or

            mitigate the PFOS and/or PFOA contamination that they

            caused at and around sites within the State;

     g-     Awarding Plaintiffs punitive damages in an amount to be

            determined by the trier of fact;

     h.     Awarding    Plaintiffs       costs       and   fees        in     this    action,

            including     reasonable          attorneys'       fees,             incurred    in

            prosecuting       this     action,       together      with           prejudgment

            interest, to the full extent permitted by law; and

     i.     Awarding    Plaintiffs       such    other     relief           as    this    Court

            deems appropriate.

                                     THIRD Count
                                     Negligence

     160. Plaintiffs         repeat     each     allegation        of        Paragraphs       1

through 159 above as though fully set forth in its entirety herein.

     161. Defendants had a duty to the State to ensure that PFOS

and/or    PFOA were    not    released     as    a    result      of    the        transport.

storage, use, handling, release, spilling and/or disposal of their

AFFF products,    and did not          injure groundwater,                  surface      water.

sediment, soils, and biota in New Jersey.

     162. Defendants had a duty to the State to exercise due care

in the design,   manufacture,          marketing,      sale,    testing,            labeling,

and instructions for use of their AFFF products containing PFOS,

PFOA and/or their precursors.


                                         51
  2:19-cv-02199-RMG           Date Filed 07/03/19      Entry Number 1-1         Page 56 of 71




        163. Defendants breached these duties.

        164. As        a    direct     and    proximate          result     of      Defendants'

negligence        in       designing    AFFF     and       in     failing      to   warn      AFFF

purchasers, the State, and others who it was reasonably foreseeable

would be     harmed by          the    dangers       of    Defendants'         AFFF products,

groundwater,       surface water,            sediments,         soils,    biota,       and other

natural resources at and around various sites throughout New Jersey

where Defendants'            AFFF was        transported,         stored,      used.    handled.

released, spilled, and/or disposed have become contaminated with

PFOS and PFOA.

        165. As        a    further    direct        and    proximate       result       of     the

contamination of the environment from Defendant's AFFF containing

PFOA,    PFOS,     and/or       their    precursors,            NJDEP    has     incurred,       is

incurring, and will continue to incur investigation, clean up and

removal, treatment, monitoring and restoration costs, and expenses

for which Defendants are jointly and severally liable.

        166. Defendants committed each of the above-described acts

and omissions with actual malice or with a wanton and willful

disregard of persons who foreseeably might be harmed by those acts

or omissions.

                                      PRAYER FOR RELIEF

        WHEREFORE,         NJDEP     requests    that      this    Court       enter    judgment

against Defendants as follows:




                                                52
2:19-cv-02199-RMG   Date Filed 07/03/19          Entry Number 1-1   Page 57 of 71




  a.    Finding Defendants liable for all costs to investigate,

        clean up, restore, treat, monitor, and otherwise respond

        to PFOS and PFOA contamination at and around the sites

        throughout     New     Jersey        where       Defendants'      AFFF      was

        transported,     stored,   used,          handled,    released,    spilled.

        and/or disposed so the contaminated natural resources

        are restored to their original condition,                      and for all

        damages to compensate the citizens of New Jersey for the

        lost use and value of these natural resources during all

        times of injury caused by PFOS and PFOA,                     and for such

        orders as may be necessary to provide full relief to

        address risks to the State, including the costs of:

        1)    Past and future testing of natural resources at and

              around     the   sites         throughout       New   Jersey       where

              Defendants'      AFFF        was     transported,     stored,      used.

              released, spilled, and/or disposed, and thus likely

              caused PFOS and/or PFOA contamination;

        2)    Past and future treatment of all natural resources

              at and around the sites throughout New Jersey where

              Defendants'      AFFF    was         transported,     stored,      used.

              handled,    released,          spilled,      and/or   disposed        and

              which contain detectable levels of PFOS and/or PFOA

              until restored to non-detectable levels; and




                                      53
2:19-cv-02199-RMG      Date Filed 07/03/19      Entry Number 1-1           Page 58 of 71




        3)      Past and future monitoring of the State's natural

                resources at and around the sites throughout New

                Jersey        where    Defendants'           AFFF   v/as    transported,

                stored,       used,    handled,        released,      spilled,         and/or

                disposed as long as there is a detectable presence

                of     PFOS     and/or       PFOA,     and     restoration        of     such

                natural resources to their pre-discharge condition;

  b.    Ordering Defendants to pay for all costs related to the

        investigation,           cleanup,       restoration,          treatment,           and

        monitoring        of    PFOS     and/or       PFOA    contamination        of      the

        State's natural resources                    attributable to Defendants'

        AFFF;

  c.    Ordering Defendants to pay for all damages in an amount

        at least equal to the full cost of restoring the State's

        natural resources to their original condition prior to

        the     PFOS    and/or        PFOA     contamination          attributable          to

        Defendants' AFFF;

  d.    Ordering Defendants to pay for all compensatory damages

        for economic damages and for the lost value                            (including

        lost use) of the State's natural resources as a result

        of the PFOS and/or PFOA contamination attributable to

        Defendants' AFFF of such natural resources;

  e.    Ordering        Defendants        to    pay     for     all    other       damages

        sustained by Plaintiffs in their public trustee, parens

                                         54
  2:19-cv-02199-RMG      Date Filed 07/03/19        Entry Number 1-1         Page 59 of 71




            patriae,    and     regulatory          capacities        as     a    direct     and

            proximate result of the Defendants' acts and omissions

            alleged herein;

     f.     Entering     an     order        against       Defendants        to    abate      or

            mitigate the PFOS and/or PFOA contamination that they

            caused at and around sites within the Stated-

     g-     Awarding Plaintiffs punitive damages in an amount to be

            determined by the trier of fact;

     h.     Awarding    Plaintiffs           costs       and   fees    in     this    action,

            including attorneys' fees, incurred in prosecuting this

            action, together with prejudgment interest, to the full

            extent permitted by law; and

     1.     Awarding    Plaintiffs           such    other     relief       as    this    Court

            deems appropriate.

                                  FOURTH COUNT
                                 Public Nuisance

     167    Plaintiffs        repeat     each       allegation        of     Paragraphs        1

through 166 above as if fully set■forth in their entirety herein.

     168. Groundwater, surface water, sediments, soils, and biota

are natural resources of the State held in trust by the State.

     169. The   use,     enjoyment,           and    existence        of    uncontaminated

natural resources is a right common to the general public.

     170. The   contamination           of    the       groundwater,        surface      water,

sediment,   soils,     and     biota     at       and    around   the       various       sites


                                             55
  2:19-cv-02199-RMG      Date Filed 07/03/19       Entry Number 1-1         Page 60 of 71




throughout     New     Jersey    where       Defendants'           AFFF    products     were

transported,     stored,    used,      handled,        released,          spilled,    and/or

disposed constitutes a physical invasion of the State's natural

resources,     and   upon   information          and    belief,      the     State's    real

property in the vicinity of these sites, and an unreasonable and

substantial interference, both actual and potential, with (1) the

exercise of the public's common right to these natural resources;

(2)   the    State's     special      property         and    statutory        status       and

obligations regarding the natural resources of the State;                            (3) the

State's ability, through the NJDEP, to protect, conserve and manage

the natural resources of the State, which are by law precious and

invaluable public resources held by the State in trust for the

benefit of the public;          and   (4)    the rights of the people of the

State to enjoy their natural resources free from interference by

pollution and contamination.

      171. As long as these natural resources at and around these

various sites throughout New Jersey contaminated by Defendants'

AFFF products remain contaminated due to Defendants' conduct, the

public nuisance continues.

      172. Until these natural resources are restored to their pre­

injury   quality,      Defendants      are       liable      for    the    creation,        and

continued maintenance,          of a public nuisance in contravention of

the public's common right to clean natural resources.




                                            56
  2:19-cv-02199-RMG       Date Filed 07/03/19    Entry Number 1-1    Page 61 of 71




     173. Defendants marketed AFFF to their customers,                      including

New Jersey governmental entities,               knowing that the use of their

AFFF-used exactly as           marketed    for, intended use-would create            a

public nuisance.        Likewise, well after the Defendants understood

the mobile, persistent, bioaccumulative, and toxic nature of PFOS

and PFOA in the environment.              Defendants never instructed their

customers,    including New Jersey governmental                entities,     to stop

applying     the AFFF     in   their possession       or    that    they needed to

specially dispose of AFFF so as to not further contaminate the

natural resources of the State.

     174. Defendants committed each of the above-described acts

and omissions with actual malice or with a wanton and willful

disregard of persons who foreseeably might be harmed by those acts

or omissions.

                                PRAYER FOR RELIEF

     WHEREFORE,     NJDEP      requests    that    this     Court   enter    judgment

against Defendants as follows:

     a.      Ordering Defendants to reimburse NJDEP for its costs of

             abatement,    without regard to fault,            including but not

             limited to all costs to investigate, clean up, restore.

             treat, monitor,      and otherwise respond to contamination

             of the State's natural resources at and around the sites

             throughout New Jersey where Defendants'                 AFFF products

             were   transported,       stored,'     used,     handled,      released.

                                          57
2:19-cv-02199-RMG      Date Filed 07/03/19     Entry Number 1-1                 Page 62 of 71




        spilled, and/or disposed so that such natural resources

        are restored to their original condition;

  b.    Compelling        Defendants         to     abate             the        nuisance        by

        investigating,          cleaning          up.        restoring,                treating,

        monitoring, and otherwise responding to contamination of

        the State's natural resources at and around the sites

        throughout New Jersey where Defendants'                                 AFFF products

        were     transported,         stored,      used,          handled,             released,

        spilled, and/or disposed so that such natural resources

        are restored to their original condition;

  c.    Compelling Defendants to pay special damages to NJDEP,

        funding its performance of any further assessment and

        compensatory restoration of any natural resource that

        has    been,     or   may     be,    injured         as   I
                                                                      a        result    of     the

        transport,       storage,     use,     handling,          release,           spilling,

        and/or      disposal     of     Defendant's           AFFF             products,        and

        compelling Defendants to compensate the citizens of New

        Jersey,     for the costs of restoration and replacement.

        including      lost    use and value            of    any          injured natural

        resource;

  d.    Awarding Plaintiffs punitive damages in an amount to be

        determined by the tier of fact;

  e.    Awarding       Plaintiffs      costs      and    fees             in    this     action,

        including attorneys' fees, incurred in prosecuting this

                                       58
  2:19-cv-02199-RMG          Date Filed 07/03/19   Entry Number 1-1      Page 63 of 71




                action, together with prejudgment interest, to the full

                extent permitted by law; and

        f.      Awarding     Plaintiffs    such     other   relief      as    this   Court

                deems proper.

                                    FIFTH COUNT
                                 Consumer Fraud Act

        175. Plaintiffs        repeat     each     allegation     of     Paragraphs       1

through 174 above as though fully set forth in its entirety herein.

        176. The CFA prohibits:

        The act, use or employment by any person of any
        unconscionable commercial practice, deception, fraud,
        false promise, misrepresentation,     or the knowing []
        concealment, suppression, or omission of any material
        fact with the intent that others rely upon such
        concealment, suppression or omission, in connection with
        the sale or advertisement of any merchandise ....

        177. The CFA defines "merchandise" as including "any objects,

wares, goods, commodities, services or anything offered, directly

or indirectly to the public for sale."                   N.J.S.A. 56:8-1(c).

        178. The      AFFF   advertised,      offered     for   sale,     and    sold    by

Defendants comprise merchandise within the meaning of the CFA.

        179. Defendants advertised, offered for sale, and sold AFFF

to New Jersey State government entities, counties, municipalities,

local        fire   departments,     and/or      other   New    Jersey       governmental

entities.




                                            59
  2:19-cv-02199-RMG         Date Filed 07/03/19   Entry Number 1-1         Page 64 of 71




     180. New        Jersey      State     government          entities,        counties,

municipalities, and local fire departments are consumers entitled

to protection under the CFA.

     181. Defendants,          in the course of advertising, offering for

sale, and selling AFFF, have engaged in unconscionable commercial

practices, deception, misrepresentations, and/or knowing omissions

of material fact in violation of the CFA.

     182. Defendants          have   engaged      in    unconscionable         commercial

practices    and     deception,      including,         but    not   limited      to,      the

following:

     a.      Selling AFFF to New Jersey State government entities.

             counties, municipalities, local fire departments, and/or

             other New Jersey governmental entities, despite knowing

             that use of the AFFF would result in PFOS and/or PFOA

             contamination,        and thus burdening these entities with

             costs     of    investigation,        clean      up,    and     disposal       of

             existing stockpiles.

     b.      Despite     knowing the dangers associated with                     PFOS and

             PFOA, withholding this knowledge from New Jersey State

             government       entities,        counties,      municipalities,           local

             fire    departments,        and    other    New    Jersey      governmental

             entities,      such that these entities did not understand

             the full consequences of their use of AFFF.




                                           60
  2:19-cv-02199-RMG          Date Filed 07/03/19    Entry Number 1-1    Page 65 of 71




        c.   Deceptively claiming that their AFFF products were safe

             and/or did not present a threat to the environment or

             human health.

        183. Defendants have made misrepresentations, including, but

not limited to,       representing that AFFF was safe and did not pose

a threat to the environment or human health, when such was not the

case.

        184. Defendants        have    engaged     in   the   knowing    omissions       or

concealments of material facts, including, but not limited to the

following:

        a.   Omitting    or      concealing        material   facts     regarding       the

             mobile, persistent, bioaccumulative, and toxic nature of

             PFOS and PFOA;

        b.   Omitting    or      concealing        material   facts     regarding       the

             effect     of     using     Defendants'       AFFF   products      on      the

             environment and human health.

        185. Each     unconscionable             commercial    practice,       act       of

deception, misrepresentation, and/or knowing omission of fact by

Defendants constitutes a separate violation of the CFA,                       N.J.S.A.

56:8-2.

                                  PRAYER FOR RELIEF

        WHEREFORE, the Attorney General and the Director request that

this Court enter judgment against Defendants as follows:




                                            61
2:19-cv-02199-RMG     Date Filed 07/03/19       Entry Number 1-1        Page 66 of 71




  a.    Finding      that    the    acts,       practices        and     omissions       of

        Defendants constitute multiple violations of the CFA,

        N.J.S.A. 56:8-1 to -210;

  b.    Permanently         enjoining         Defendants     and        their     owners,

        officers,     directors,         shareholders,       founders,          managers.

        agents,         servants.             employees,              representatives.

        independent         contractors,         corporations,           subsidiaries,

        affiliates,      successors, assigns,             and all other persons

        or entities directly under their control, from engaging

        in, continuing to engage in, or doing any of the acts or

        practices in violation of the CFA, N.J.S.A. 56:8-1 to

        210,     including,-       but    not    limited        to,     the     acts    and

        practices alleged in this Complaint,                      as authorized by

        the CFA, specifically N.J.S.A. 56:8-8;

  c.    Directing Defendants to disgorge all funds and property

        (real and personal) acquired and/or retained as a result

        of any acts or practices in violation in violation of

        the CFA, as authorized by N.J.S.A. 56:8-8;

  d.    Directing      Defendants        to     restore    to    any     affected New

        Jersey        State         government            entities.             counties.

        municipalities,        local fire departments,                  and other New

        Jersey      governmental         entities,     any      money     or     real   or

        personal     property       acquired by means             of     any practice




                                         62
  2:19-cv-02199-RMG    Date Filed 07/03/19     Entry Number 1-1     Page 67 of 71




          alleged herein to be unlawful and found to be unlawful,

          as authorized by N.J.S.A. 56:8-8;

     e.   Directing Defendants to pay-the maximum statutory civil

          penalties,     for   each     and every violation          of   the CFA,

          pursuant to N.J.S.A. 56:8-13;

     f.   Directing Defendants to pay costs and fees,                     including

          attorneys'     fees,    for    use    of   the   State,     pursuant      to

          N.J.S.A. 56:8-11 and -19; and

     g-   Granting Plaintiffs such other relief as the interests

          of justice may require.

                                 JURY DEMAND

     Plaintiffs are entitled to a jury trial and hereby demand a

trial by jury.

                       RULE 4:5-1 CERTIFICATION

     I hereby certify that, to the best of my knowledge and belief,

the matter in controversy is not the subject of any action pending

in any other court or of a pending arbitration proceeding, nor is

any other action or arbitration proceeding contemplated.

     I know of no other parties other than the parties set forth

in this pleading who should be joined in the above action.                           I

recognize the continuing obligation of each party to file with the

Court and serve on all parties an amended Certification if there

is a change in the facts stated in the original Certification.




                                        63
  2:19-cv-02199-RMG     Date Filed 07/03/19   Entry Number 1-1   Page 68 of 71




                      DESIGNATION OF TRIAL COUNSEL

     Pursuant   to    Rule   4:25-4,    Plaintiffs     designate    Leonard      Z.

Kaufmann, Esq., as trial counsel in this matter.


Dated:   May 14, 2019                  Gurbir S. Grewal
                                       ATTORNEY GENERAL OF NEW JERSEY
                                       Attorneys for Plaintiffs
                                   By: /s/ Gwen Farley
                                      Gwen Farley
                                      Deputy Attorney General
                                         (Atty. ID #000081999}
                                      Richard J. Hughes Justice Complex
                                      25 Market Street; PO Box 093
                                      Trenton, New Jersey 08625-0093
                                      Tel. : (609) 376-2761

                                       COHN LIFLAND PEARLMAN
                                       HERRMANN & KNOPF LLP
                                       Special Counsel to the Attorney General
                                   By: /s/ Leonard Z. Kaufmann______
                                      Leonard Z. Kaufmann
                                         (Atty. ID #045731994)
                                      A Member of the Firm
                                      Also by: Joseph A. Maurice
                                                 Christina N. Stripp
                                      Park 80 West    Plaza One
                                      250 Pehle Avenue, Suite 401
                                      Saddle Brook, New Jersey 07663
                                      Tel.: (201) 845-9600

                                       KELLEY DRYE & WARREN LLP
                                       Special Counsel to the Attorney General
                                       By:     William J. Jackson
                                               John Gilmour
                                                David Reap
                                                Melissa E. Byroade
                                       515 Post Oak Blvd. Suite 900
                                       Houston, Texas 77027
                                       Tel.: (713) 355-5000

                                       LAW OFFICES OF JOHN K. DEMA, P.C.
                                       Special Counsel to the Attorney General
                                       By:      John K. Dema

                                       64
2:19-cv-02199-RMG   Date Filed 07/03/19   Entry Number 1-1   Page 69 of 71




                                            Scott E. Kauff
                                            John T. Dema
                                            James Crooks
                                    1236 Strand Street, Suite 103
                                    Christiansted, St. Croix
                                    U.S. Virgin Islands 00820-5034
                                    Tel.: (340) 773-6142




                                   65
     2:19-cv-02199-RMG                 Date Filed 07/03/19             Entry Number 1-1               Page 70 of 71




                        Civil Case Information Statement
Case Details: MERCER i Civil Part Docket# L-000953-19

Case Caption: GREWAL GURBiR VS THE 3M COMPANY                    Case Type: ENVIRONMENTAL/ENVIRONMENTAL COVERAGE
Case initiation Date: 05/14/2019                                 LITIGATION
Attorney Name: LEONARD ZEE KAUFMANN                              Document Type: Complaint with Jury Demand
Firm Name: COHN LIFLAND PEARLMAN HERRMANN &                      Jury Demand: YES - 12 JURORS
KNOPF                                                            Hurricane Sandy related? NO
Address; PARK 80 WEST - PLAZA ONE 250 PEHLE AVE                  Is this a professional malpractice case? NO
STE 401                                                          Reiated cases pending: NO
SADDLE BROOK NJ 07663                                            If yes, iist docket numbers;
Phone;                                                           Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF ; GREWAL. GURBIR, S                     transaction or occurrence)? NO
Name of Defendant’s Primary insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? YES

 If yes, is that relationship: Other(explain) Regulator

 Does the statute governing this case provide for payment of fees by the losing party? NO

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition;



 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:



Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO                     Title 59? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1;38-7(b)

05/14/2019                                                                               Is/ LEONARD ZEE KAUFMANN
Dated                                                                                                               Signed
          2:19-cv-02199-RMG    Date Filed 07/03/19   Entry Number 1-1   Page 71 of 71

MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P 0 BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM    4:30 PM

                              DATE :  MAY 14, 2019
                              RE:     GREWAL GURBIR VS 3M COMPANY
                              DOCKET: MER L -000953 19

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 4.

     DISCOVERY IS PRESUMPTIVELY 450 DAYS BUT MAY BE ENLARGED OR SHORTENED BY THE
JUDGE AND RUNS FROM THE FIRST ANSWER OR 90 DAYS FROM SERVICE ON THE FIRST
DEFENDANT, WHICHEVER COMES FIRST.
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE MANAGING JUDGE ASSIGNED IS:   HON DOUGLAS H. HURD

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM        050
AT:   (609) 571-4200.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: LEONARD Z. KAUFMANN
                                             COHN LIFLAND PEARLMAN HERRMANN
                                             PARK 80 WEST   PLAZA ONE
                                             250 PEHLE AVE STE 401
                                             SADDLE BROOK     NJ 07663

JUWWIL3
